PER CURIAM.
Kevin Hobson appeals the judgment of the United States Court of Appeals for Veterans Claims, which reversed the Board of Veterans’ Appeals decision denying service connection for his disabilities, because the Secretary did not fulfill his duty to assist under 38 U.S.C. § 5103A. Hobson v. Nicholson, No. 05-0547, 2006 WL 3844151 (Vet.App. Nov. 9, 2006). We dismiss the appeal.
This court lacks jurisdiction over this case because Hobson did not timely appeal, and the time limit for filing a notice of appeal is not subject to equitable tolling. Furthermore, Hobson prevailed in his appeal at the Veterans Court, so there would be no issue to be considered here in any event.